Citation Nr: 1424891	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of asbestos exposure.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for sleep apnea as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal involves a January 2010 Board remand for additional evidentiary development.  The Board finds that a remand is again necessary in order to obtain outstanding Social Security Administration (SSA) records.  

The Board observes that the claims file contains evidence suggesting that the Veteran applied for SSA disability benefits.  Specifically, correspondence between VA and SSA dated April 2010 and June 2010 indicates that SSA requested a copy of the Veteran's VA treatment records in connection with a SSA disability claim he had filed.  As records held by SSA with respect to the Veteran's application for SSA disability benefits might include those pertinent to the disabilities at issue in this appeal, the Board finds that remand to obtain any records associated with the application of SSA disability benefits is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, efforts must be made to contact the SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) addressing his application for SSA benefits, and all underlying medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from May 2011 to the present. 

2.  Request from the Social Security Administration copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records and responses received should be associated with the claims file. 

3.  After completing the above development, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



